DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of i) SEQ ID Nos. 1-456, ii) isomiRs corresponding to SEQ ID Nos 1-456, iii) isomiRs corresponding SEQ ID Nos 1-456, iv) where the positive example is colon adenocarcinoma in the reply filed on January 27, 2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach using a multi-class classifier as recited in the claims and the instant claims have unity of invention.  While it is acknowledged that if the prior art does not teach the limitations of claim 1 the instant claims would have unity of invention, this is not found persuasive, because the prior art teaches using a multi-class classifier for the reasons below. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 21, 28-36, 38-42, and 45-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2022.


Status of the Claims
Claims 1-20, 22-27, 37, 43, 44, and 68 are under examination.
Claims 21, 28-36, 38-42, and 45-67 are withdrawn.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 9 and 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20, 22-27, 37, 43, 44, and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-20, 22-27, 37, 43, 44, and 68 are directed to method of identifying a subject in need of therapeutic intervention. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the isolating isomiRs or miRNAs, characterizing the isomiRs or miRNAs to identify a signature, evaluating the signature with a multi-cancer classifier, determining whether the signature is indicative of a cancer wherein treatment of the subject is recommended.  However, identifying the presence of a particular miRNA to diagnose a disease is a natural phenomenon.  Thus, the instant claims are drawn to a judicial exception.  Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claim recites isolating isomiRs or miRNAs and characterizing the isomiRs or miRNAs, the instant claims do not recite the particular methodology required to perform these steps, and they are extrasolutional activity to the claimed invention.  Furthermore, the instant claims do not recite a particular treatment.  Thus, the instant claims do not integrate the judicial exception into a practical application.    
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements obtaining samples, isolating isomiRs or miRNAs, and detecting the signature.  However, these elements are well-understood, routine, and conventional methods of gathering data. (See Rigoutsos et al., Goswami et al. , and Volloch et al. below). Reciting such well-understood, routine, and conventional data gathering steps do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are data gathering step for the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 5-10, 13-20, 22-27, 37, 43, 44 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rigoutsos et al. (WO 2014179765). 
	Regarding claim 1, Rigoutsos et al. teach a method of identifying a subject in need of therapeutic intervention to treat a disease (abstract) that includes isolating isomiRs or miRNAs (paragraph [00040], [00057], [00058] and [000164]), characterizing the isomiRs or miRNAs and their presence or absence in the sample to identify a signature (paragraph [00014], [00040], [00013] and  [00011]); evaluating the signature with a multi-classifier that has been trained using as examples tumor samples from two or more cancers (paragraph [00044], [00045], [00048], [000122], [000123], and [000153]); determining whether the signature is indicative of the one of the two or more cancers wherein treatment of the subject for the identified cancer is recommended (paragraph [00011] and [00018]).
	Regarding claim 2, Rigoutsos et al. teach where the sample is isolated from one or more cells from the tissue or body fluid. (paragraph [000164]). 
	Regarding claim 5, Rigoutsos et al. teach where the body fluid is from blood serum (paragraph [000156]-[000158]). 
	Regarding claim 6, Rigoutsos et al. teach where the sample is from a peripheral blood cell, tumor cell, circulating tumor cell, or an exosome (paragraph [000159])
	Regarding claim 7, Rigoutsos et al. teach where the isomiRs are isolated by size selection, amplification and sequencing (paragraph [0057], [00062], [00098], [000156], and [000167]).
	Regarding claim 8, Rigoutsos et al. teach where the miRNAs are isolated by size selection, amplification and sequencing (paragraph [0060], [00098], [000156], and [000167]).
	Regarding claim 9, Rigoutsos et al. teach where the isomiRs length is within 15-25 nucleotides (paragraphs [00057], [00062], [000234]). 
	Regarding claim 10, Rigoutsos et al. teach where the miRNAs length is within 15-25 nucleotides (paragraphs [00057], [00062], [000234]). 
	Regarding claim 13, Rigoutsos et al. teach where the signature is obtained by hybridization to an oligonucleotide panel of oligonucleotide probes (paragraph [00011] and [000204]). 
	Regarding claim 14, Rigoutsos et al. teach where abundance of isolated isomiRs are not taken into account by subsequent analysis (paragraph [00019], [00040], [00062], and [000164]).
	Regarding claim 15, Rigoutsos et al. teach where abundance of isolated miRNAs are not taken into account by subsequent analysis (paragraph [00019], [00040], and [000164]).
	Regarding claim 16, Rigoutsos et al. teach where the oligonucleotide panel comprises at least one or more polynucleotide probes that selectively hybridize to at least one isomiR (paragraph 00057], [00062], [000202], [000204]). 
	Regarding claim 17, Rigoutsos et al. teach where the oligonucleotide panel comprises at least one or more polynucleotide probes that selectively hybridize to at least one miRNA (paragraph [000202], [000204]). 
	Regarding claim 18, Rigoutsos et al. teach where the disease is breast invasive carcinoma (paragraph [00044], [00075], [00078], [00086], and [00088]).
	Regarding claim 19, Rigoutsos et al. teach where two or more cancer are used to train the classifier (paragraphs [00044], [00045], [00048], [000122], [000123], and [000153]) such as breast invasive carcinoma (paragraph [00044] and [000888]) and esophageal carcinoma (paragraph [00086]).  
	Regarding claim 20, Rigoutsos et al. teach where the classifier users features that are based on knowledge of the presence or absence of expression of isomiRs (paragraphs [00044], [00045], [00048], [000122], [000123], [000153]).
	Regarding 22, Rigoutsos et al. teach where the classifier establishes a signature and recommends a treatment if the signature is indicative of a diagnosis of a disease (paragraphs [00011] and [00018]).
	Regarding claims 23-27, Rigoutsos et al. teach where the total number if isomiRs is between 1-456 (paragraph 00038). 
	Regarding claims 37, Rigoutsos et al. teach evaluating isomiRs which would include sequences from SEQ ID Nos 1-456 (paragraph [00057]).
	Regarding claim 43, Rigoutsos et al. teach where the disease is esophageal carcinoma (paragraph [00086]) 
Regarding claim 44, Rigoutsos et al. teach where the classifier was trained using positive examples of  esophageal carcinoma and disease free examples (paragraph [00044], [00045], [00048], [000122], [000123], [000153], and [00086]).  
Regarding claim 68, Rigoutsos et al. teach where treating the patient with a therapeutic corresponding to the cancer diagnostic (paragraph [00011] and [00018]).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rigoutsos et al. (WO 2014179765) as applied to claims 1, 2, 5-10, 13-20, 22-27, 37, 43, 44 and 68 above, and further in view of Goswami et al. (“Optimization and Analysis of Quantitative Real-Time PCR-Based Technique to Determine microRNA Expression in Formalin-Fixed Paraffin-Embedded Samples” BMC Biotechnology (2010) Vol. 10, No. 47, pages 1-12). 
Rigoutsos et al. is applied as above. 
 While Rigoutsos et al. teach that the tissue may be paraffin-embedded (paragraph [000165]), Rigoutsos et al. does not teach that the sample is in a formalin-treated paraffin-embedded block. 
Goswami et al. teaches where the tissue sample is in a formalin-treated paraffin-embedded block (abstract; page 2, 1st column, 3rd paragraph). 
Goswami et al. teaches where the sample is contained in an optimal cutting compound block (page 2, 1st column, 3rd paragraph; page 10, 1st column, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the method taught by Rigoutsos et al. with the formalin-treated paraffin-embedded block of Goswami et al. Rigoutsos et al. teaches that the sample may be embedded with paraffin (paragraph [000165]).  One of ordinary skill in the art would have been motivated to further preserve the paraffin block with formalin as taught by Goswami et al. with a reasonable expectation of success.  Thus, it would have been obvious to one of ordinary skill in the art to combine the methods of  Rigoutsos et al. and Goswami et al. 


1..	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rigoutsos et al. (WO 2014179765) as applied to claims 1, 2, 5-10, 13-20, 22-27, 37, 43, 44 and 68 above, and further in view of Volloch et al. (“Antisense Globin RNA in Mouse Erythroid Tissues: Structure, Origin, and Possible Function,” Proceedings of the National Academy of Sciences of the U.S.A. (1996) Vol. 93, No. 6, pages 2476-2481). 
Rigoutsos et al. is applied as above. 
While Rigoutsos et al. teach where the signature is obtained through sequence-specific methods (paragraph [00098], Rigoutsos et al. do not teach where the sequence-specific method preserves the identity of at least one terminus or both termini of the isomiR. 
 Regarding claim 11, Volloch et al. disclose sequence specific methods that preserve the identity of at least one terminus of the isomiR, wherein the preserving the termini of the RNA implies preserving the identity of at least one terminus of an  RNA molecule (abstract, page 2476, 2nd column, 4th paragraph to page 2477, 1st column, 1st and 2nd paragraphs)
Regarding claim 12, Volloch et al. disclose sequence specific methods that preserve the identity of both termini of the isomiR, wherein the preserving the termini of the RNA implies preserving the identity of both termini of an  RNA molecule (abstract, page 2476, 2nd column, 4th paragraph to page 2477, 1st column, 1st and 2nd paragraphs).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teachings of Volloch et al. with the teachings of Rigoutsos et al.  One of ordinary skill in the art would have been motivated to combine the methods of Volloch et al. with Rigoutsos et al. to gain the benefit of preserving both the termini of the isomiR to eliminate the need for fragmenting RNA molecules.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631